         Case 5:20-cv-00233-MTT-CHW Document 33 Filed 09/01/21 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

NATHAN DEMARCUS RANGER,                             *

                      Plaintiff,                    *
v.                                                      Case No. 5:20-cv-00233-MTT-CHW
                                                    *
WARDEN CLINTON PERRY, et al.,
                                                    *
                  Defendants.
___________________________________                 *

                                          JUDGMENT

       Pursuant to this Court’s Order dated August 31, 2021, having accepted the recommendation of

the United States Magistrate Judge, in its entirety, JUDGMENT is hereby entered dismissing this action.

       This 1st day of September, 2021.

                                            David W. Bunt, Clerk


                                            s/ Tydra Miller, Deputy Clerk
